1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ANTONIO MARTINEZ,                              )   Case No. 1:16-cv-01467-DAD-BAM (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                    )   ANTONIO MARTINEZ, CDCR #AX-6524
14   F. ROJAS, et.al.,
                                                    )
15                    Defendants.                   )
                                                    )
16                                                  )

17
18            A settlement conference in this matter commenced on April 30, 2019. Inmate Antonio Martinez,

19   CDCR #AX-6524 is no longer needed by the Court as a participant in these proceedings, and the writ

20   of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        April 30, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        1
